             Case 2:16-cv-02184-VC Document 105 Filed 08/10/21 Page 1 of 3


1    JASON W. SCHAFF, SBN: 244285
     FLESHER SCHAFF & SCHROEDER, INC.
2    2202 Plaza Drive
     Rocklin, CA 95765
3    Telephone: (916) 672-6558
     Facsimile: (916) 672-6602
4
     Attorney for Plaintiffs,
5    BRIAN NYGAARD; and BKN APPRAISALS, INC.

6    VICTOR JOHNSON (Pro Hac Vice)
     DYKEMA GOSSETT, LLP
7    1717 Main Street, Suite 4200
     Dallas, TX 75201
8    Telephone: (214) 462-6477
     Facsimile: (866) 500-1291
9
     Attorneys for Defendant
10   PROPERTY DAMAGE APPRAISERS, INC.,

11

12                       IN THE UNITED STATES DISTRICT COURT

13                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                            ***

15   BRIAN NYGAARD; and BKN                      CASE NO. 2:16-cv-02184-VC
     APPRAISALS, INC.,                           Complaint filed: 8/15/16
16                                               Trial Date: 10/25/21
                 Plaintiffs,
17                                               STIPULATION AND [PROPOSED]
           vs.                                   ORDER TO RESCHEDULE DATE OF
18                                               CASE MANAGEMENT CONFERENCE
     PROPERTY DAMAGE APPRAISERS,
19   INC., a corporation;                        Date:      Aug. 11, 2021
                                                 Proposed CMC Date: August 18, 2021
20               Defendant.                      Time:     2:00 PM
                                                 Judge:    Hon. Vince Chhabria
21

22         Pursuant to United States District Court, Northern District of California Local
23   Rules 6-2 and 7-12 and Judge Chhabria’s Standing Order for Civil Cases at pp. 4-5,
24   Plaintiffs BRIAN NYGAARD; and BKN APPRAISALS, INC. and Defendant PROPERTY
25   DAMAGE APPRAISERS, INC. (collectively, “the Parties”) hereby file this Stipulation to
26   reschedule the August 11, 2021 Case Management Conference to August 18, 2021.
27         WHEREAS, the Court has set a Case Management Conference for August 11,
28   2021 at 2:00 PM.
                                           1
       STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF CASE MANAGEMENT
                                     CONFERENCE
               Case 2:16-cv-02184-VC Document 105 Filed 08/10/21 Page 2 of 3


1             WHEREAS, on August 4, 2021, the Parties submitted a Joint Case Management

2    Conference Statement pursuant to the Standing Order for Judge Chhabria and the Local

3    Rules.

4             WHEREAS, the Joint Case Management Conference Statement advised the Court

5    that the Parties are meditating this Action at an all-day mediation on August 12, 2021 –

6    one day after the current setting of the Case Management Conference.

7             WHEREAS, representatives of both Parties will attend the all-day mediation as

8    well as Defendant’s insurer.

9             WHEREAS a settlement of this Action as mediation would lead to the termination

10   of the case from the Court’s docket and eliminate the need for a Case Management

11   Conference;

12            WHEREAS the Parties believe that rescheduling the Case Management

13   Conference to August 18, 2021 at 2:00 PM would allow the Parties to preserve their

14   time and resources on this matter and focus their efforts towards settlement.

15            WHEREAS if the Action settles on August 12, 2021, the Parties could then advise

16   the Court of the settled so that this matter could be removed from the trial docket,

17   allowing the Court to allocate the time to other actions.

18            NOW THEREFORE, the parties stipulate and jointly request that the Court

19   reschedule the Case Management Conference scheduled for August 11, 2021, at 2:00 PM

20   to August 18, 2021 at 2:00 PM.

21            Respectfully submitted,

22
     DATED: August 9, 2021                      FLESHER SCHAFF & SCHROEDER, INC.
23

24                                              By     /s/ Jason W. Schaff
                                                     JACOB D. FLESHER
25                                                   JASON W. SCHAFF
                                                     Attorneys for Plaintiffs
26                                                   Bryan Nygaard and BKN, Appraisals, Inc.

27

28
                                           2
       STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE DATE OF CASE MANAGEMENT
                                     CONFERENCE
Case 2:16-cv-02184-VC Document 105 Filed 08/10/21 Page 3 of 3
